Dewey, J.
The exceptions, taken to the various rulings of the presiding judge, in the present case, are wholly untenable, and many of the points too familiar to require any exposition.
The only exception, to which it is deemed expedient particularly to allude, is that to the ruling of the judge excluding the interrogatory put to a witness on his cross examination : “ Whether it was his custom to open the letters of his boarders, and if he knew whether it was right or wrong to *594open and read the private letters of a boarder in his own room. ” The proposed testimony clearly had no direct bearing on the issue. If competent at all, it was so with a view of exhibiting more fully to the jury the particular opinions of the witness, in respect to his own social and moral obligations to others, as detracting from the credit of the witness. We think the testimony was properly excluded by the presiding judge.
But upon more general grounds, supposing the testimony admissible on cross examination, we think the exception should be overruled. The manner of conducting the examination of a witness, and particularly the course of proceed ing in the cross examination, is a matter resting much in the sound discretion of the presiding judge, and the limitation of inquiries in respect to matters irrelevant to the point in issue can be so much more appropriately exercised by him, that it seems to us this must depend very much upon his discretion, he having regard to the appearance of the witness, and his apparent disposition to disclose the whole truth.
The court are of opinion that such ruling, limiting the course of inquiry on a cross examination, and excluding inquiries that are irrelative to the matter in issue, is not subject to exception, and not to be revised in this court. Commonwealth v. Sacket, 22 Pick. 394. Exceptions overruled.